Exhibit 10.4

 

AMENDMENT #2

TO THE TESARO, INC.

2012 OMNIBUS INCENTIVE PLAN

 

The TESARO, Inc. 2012 Omnibus Incentive Plan (the “Plan”) is hereby amended as
set forth below, effective as of the date of adoption (the “Adoption Date”) of
this Amendment by the Board of Directors of TESARO, Inc. (the “Company”):

 

1.The seventh sentence of Section 18.3 of the Plan is deleted in its entirety
and replaced with the following:

 

The maximum number of shares of Stock that may be withheld from any Award to
satisfy any federal, state, or local tax withholding requirements upon the
exercise, vesting, or lapse of restrictions applicable to any Award or payment
of shares of Stock pursuant to such Award, as applicable, may not exceed such
number of shares of Stock having a Fair Market Value equal to the minimum
statutory amount required by the Company or the applicable Affiliate to be
withheld and paid to any such federal, state, or local taxing authority with
respect to such exercise, vesting, lapse of restrictions, or payment of shares
of Stock; provided,  however, for so long as Accounting Standards Update 2016-09
or a similar rule remains in effect, and subject to Applicable Laws, the Board
or the Committee has full discretion to choose, or to allow a Grantee to elect,
to withhold a number of shares of Stock having an aggregate Fair Market Value
that is greater than the applicable minimum required statutory withholding
obligation (but such withholding may in no event be in excess of the maximum
required statutory withholding amount(s) in such Grantee’s relevant tax
jurisdiction).

 

2.The Plan shall otherwise be unchanged by this Amendment.

 

 

 

***

 

The foregoing Amendment #2 to the Plan was duly adopted and approved by the
Board of Directors of the Company by resolution by Unanimous Written Consent on
February 24, 2018

 

 

/s/ Joseph L. Farmer

Secretary



--------------------------------------------------------------------------------